Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0240310 (Watanabe et al.) (hereinafter “Watanabe”) in view of U.S. Patent No. 6,524,179 (Perkitny et al.) (hereinafter “Perkitny”).
Regarding claim 1, Figs. 1-4 of Watanabe show an output hopper (Fig. 3) comprising: 
a cavity (222) to receive media units (e.g., coins) from an output of a media processing device (including 221 and 224), the cavity (222) to cause the media units to form a stack in a first direction (up); 

the first door (211) includes a first cutout (215) at a first top edge of the first door (211).  Watanabe teaches most of the limitations of claim 1 including the first cutout (215), but does not explicitly show that the first cutout (215) allows the media units to spill over the first top edge when a capacity of the cavity (222) is exceeded, as claimed.
Figs. 10-11 of Perkitny show that it is well-known in the art to provide an output hopper (Fig. 11) with a cutout (top of element 70A) having first top edge that is arranged to allow media units (coins) to spill over the first top edge when a capacity of a cavity (cavity inside 70A) is exceeded, for the purpose of not having to stop a coin discharge apparatus from outputting coins into the hopper when the cavity is full.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the Watanabe apparatus with a cutout that has a first top edge that allows media units (coins) to spill over the first top edge when a capacity of the cavity (222) of Watanabe is exceeded, for the purpose of allowing the Watanabe apparatus to continue operating and outputting media units to the cavity after the cavity (22) becomes full, as taught by Perkitny.  
Regarding claim 2, Figs. 1-4 of Watanabe show that the first direction (up) extends away from a bottom surface of the output hopper (Fig. 3). 
Regarding claim 3, Figs. 1-4 of Watanabe show that the cavity (222) is configured such that the media units (coins) rest on the bottom surface. 
Watanabe apparatus such that the media units spill over the cavity (222), according to the teachings of Perkitny, results a first retaining portion (inner surface of 222) of the first door (211) being  configured to engage a minor edge of the media units (coins), when in the first door (211) is in the closed position, as set forth in claim 6.  The coins spilling over have minor edges that contact the first retaining portion (inner surface of 222). 
Regarding claim 7, MPEP 2115 states that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  The recitation “wherein the first axis intersects a media unit plane defined by a surface of one of the media units” in claim 7 depends upon the material or article worked upon by the structure being claimed.  Since this recitation depends upon the material or article worked upon by the structure being claimed, this recitation does not patentably distinguish claim 7 from the prior art apparatus of Watanabe in view of Perkitny.  For example, specially shaped media units can be placed in the apparatus of Watanabe in view of Perkitny in order to meet axis limitations set forth in claim 7.
Regarding claim 8, Figs. 1-4 of Watanabe disclose a method of collection for output media units (coins = medium for purchasing things) from a media processing device (Fig. 1), wherein the method comprises: 
receiving a plurality of media units (coins) from the media processing device (including 221 and 224) into an output hopper (Fig. 3), wherein the plurality of media units (coins) forms a stack in the output hopper (Fig. 3); 
retaining the plurality of media units (coins) within the output hopper (Fig. 3) via a first door (211) of the output hopper (Fig. 3), the first door (211) of the output hopper Watanabe discloses all of the limitations of claim 8, except for spilling out media units from the top of the stack through the cutout once the height of the stack exceeds the height of a height of the first door, reaching the cutout, as claimed.
Figs. 10-11 of Perkitny show that it is well-known in the art to provide an output hopper (Fig. 11) with a cutout (top of element 70A) that spills out media units (coins) from the top of a stack (stack of coins in Fig. 11) through the cutout (top of element 70A) once the height of the stack reaches the cutout (top of element 70A), for the purpose of not having to stop a coin discharge apparatus from outputting coins into the hopper when the height of the stack of coins exceeds that of the cavity.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to continue to operate the Watanabe apparatus such that media units (coins) from the top of the stack spill through the cutout once the height of the stack reaches the cutout, for the purpose of allowing the Watanabe apparatus to continue operating and outputting media units to the cavity after the cavity (22) becomes full, as taught by Perkitny.  
Regarding claim 9, Figs. 1-4 of Watanabe disclose that the first door (211) is moved to an open position (open position in Fig. 4) in a first rotational direction about a first axis.
Regarding claim 10, Figs. 1-4 of Watanabe disclose that the first axis is substantially parallel to a direction (up) in which media units (coins) are stacked in a cavity (222) of the output hopper (Fig. 3). 
surface of one of the media units” in claim 11 depends upon the material or article worked upon by the structure being claimed.  Since this recitation depends upon the material or article worked upon by the structure being claimed, this recitation does not patentably distinguish claim 11 from the prior art apparatus of Watanabe in view of Perkitny.  For example, specially shaped media units can be placed in the apparatus of Watanabe in view of Perkitny in order to meet axis limitations set forth in claim 11.
Regarding claim 12, as best understood, Figs. 1-4 of Watanabe disclose that the media units (coins) are outputted from the media processing device (including 221 and 224) at a different position than the cutout (222) such that the media units (coins) spill from the stack before blocking the media unit output location. 
3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Perkitny as applied to claim 2 above, and further in view of U.S. Patent No. 5,813,510 (Rademacher) (hereinafter “Rademacher”).  Watanabe in view of Perkitny teach all of the limitations of claim 4, except for a bottom surface of the output hopper having a recess, as claimed.
Rademacher shows that it is well-known in the art to provide an output hopper (Fig. 2) with a bottom surface (bottom surface of inside of element 28) includes a recess (curved portion) configured to provide space between the bottom surface and a surface of a bottommost one of the media units (coins) for receiving coins.  The curved recess will provide a space from the flat coins.  Because both Watanabe and Rademacher Rademacher for the coin receiving hopper (222) of Watanabe to achieve the predictable result of receiving coins. 
4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Perkitny as applied to claim 1 above, and further in view of US Patent Application Publication No. 2008/0012351 (Kim) (hereinafter “Kim”).  Watanabe in view of Perkitny teach all of the limitations of claim 5, except for biasing the first door, as claimed.
Kim teaches that it is well-known in the art to provide an output hopper with a door (210) that is biased toward a closed position via a lock arrangement (including 310, 373, 320, 330, 370, 340 and 350).  Numbered paragraph [0003] of Kim explains that this lock arrangement secures an object needing protection.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the apparatus of Watanabe in view of Perkitny with a door that is biased to the closed position via a lock arrangement, for the purpose of securing an object needing protection in the apparatus, as taught by Kim.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A MORRISON/Primary Examiner, Art Unit 3658